 UNITED BROADCASTING COMPANY OF NEW YORK403United Broadcasting Company of New York, Inc.and Alvin V. Jayne, Petitioner and Local 121,International Brotherhood of Electrical Work-ers. Case 22-RD-551March 12, 1980DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOPursuant to a Stipulation for Certification UponConsent Election executed by the parties on April16, 1979, an election by secret ballot was conduct-ed in the above-entitled proceeding on April 27,1979, under the direction and supervision of theRegional Director for Region 22 (Newark, NewJersey). Upon conclusion of the election, a tally ofballots was furnished the parties in accordancewith the National Labor Relations Board Rulesand Regulations, Series 8, as amended.The tally of ballots revealed that there were ap-proximately six eligible voters and that four castvalid ballots, of which three were for, and oneagainst, the Union. There was one challengedballot, insufficient to affect the results of the elec-tion.On May 3, 1979, the Employer filed timely ob-jections to conduct affecting the results of the elec-tion. In accordance with the Board's Rules andRegulations, the Regional Director for Region 22conducted an investigation and on June 19, 1979,issued and served on the parties his order directinghearing and notice of hearing in which he orderedthat a hearing be held before a duly designated of-ficer for the purpose of taking evidence on theissues raised by Employer's Objection 2.The hearing was held on July 18 and August 1,1979, at Newark, New Jersey, before Hearing Offi-cer C. John Cicero, duly designated for the pur-pose, at which time the Employer, the Union, andcounsel for the Regional Director appeared andparticipated therein. All parties were afforded fullopportunity to be heard, to examine and cross-ex-amine witnesses, to introduce evidence bearingupon the issues, and to present arguments andbriefs to the Hearing Officer. On November 21,1979, the Hearing Officer issued his report and rec-ommendation on the objection in which he recom-mended that it be overruled. The Employer filedtimely exceptions and a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.248 NLRB No. 65The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case the Boardfinds:1. The Employer is engaged in commerce withinthe meaning of the Act.2. The labor organization involved herein claimsto represent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of employees of the Employ-er within the meaning of Section 2(6) and (7) of theAct.4. We find, in accordance with the stipulation ofthe parties, that the following employees of theEmployer constitute a unit appropriate for the pur-poses of collective bargaining within the meaningof Section 9(b) of the Act:All engineers employed by the Employer at itsCarlstadt, New Jersey location, excluding alloffice clerical employees, professional employ-ees, guards and supervisors as defined in theAct.5. The Hearing Officer recommended that Em-ployer's Objection 2 be overruled. We disagree.'In Objection 2, the Employer alleges that, duringthe critical period prior to the election, the Union,by its agent and representatives, threatened, co-erced, and intimidated eligible voters by tellingthem that they would be deprived of their employ-ment in the industry if they failed to support theUnion.In testimony credited by the Hearing Officer,employee Ralph Persico stated that on April 24, 3days before the election, Union Shop StewardDavila heard and acquiesced in statements made byanother employee telling Persico that if he votedagainst the Union his name would be placed on ablacklist which would be sent to all the radio sta-tions and would serve to deprive him of future em-ployment. Credited testimony also establishes thaton April 25 Davila personally advised Persico thatif he voted against the Union his name would goon a blacklist and that he would not get anotherjob in a radio station.The Hearing Officer finds that, although theabove statements would reasonably tend to inter-fere with, restrain, and coerce an employee in theexercise of his/her Section 7 rights, the results ofI nl adoplilg the Hearing ()lfiecr', ovcrruhng nf that par Lt I:rlp,-er's ()bjlci.[n i2 ihr{iii ll Ilrepr iselltatiorl, \lcmhcr IPcnch , dociso for [Ic rc.ilsn set fjorth in .Srppot Aari Fiiod aAir ! /n , 22'N R 1311 (1)") hie prilciplc of ,ishich he til] ,dlicls r, S l sdi-critiiig ipnillnlo II (;(l rI'i l t of (1;'1/iittti) //t .i'1 NI RH N. ) 1(I1( 978) 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe election were not affected thereby. He rea-soned that because Persico was delayed in trafficand did not reach the polls in time to vote and, ofthe two employees who had either overheard orwere told about the threats one was ineligible tovote and the other had cast the undeterminativechallenged ballot, these statements could not haveaffected the outcome of the election.We disagree with this conclusion. The propertest is whether the conduct involved reasonablytends to interfere with the free and uncoercedchoice by the employees. The situation presentedhere deals with a threat to retaliate against an em-ployee by means of a blacklist. While there is noevidence that the Union had ever engaged in suchpractice, this is the kind of economic reprisalwhich an employee may reasonably believe iswithin a union's power. Because the determinationof whether certain conduct warrants setting asidean election does not turn on the election results,but rather on its likelihood to coerce prospectivevoters to cast their ballots in a particular manner,2it appears that the statements attributed to Davilaherein fall squarely within the proscription. Thecoerciveness of a blacklist derives from the possibleforeclosure of the opportunity to earn a living, andh1 Great lantric and Paclic lea Company, Inc.. 177 NLRB 942(1969)the cited threats directly tie this consequence toPersico's vote. Further, these threats cannot becharacterized as unobjectionable simply becausethey were directed at only one employee. We havelong held that statements made during an electioncampaign can reasonably be expected to have beendiscussed, repeated, and disseminated among theemployees, and, therefore, the impact of such state-ments will carry beyond the person to whom theyare directed.3In this case, where only six employ-ees comprised the bargaining unit, this presumptionis particularly apt.For these reasons we find, contrary to the Hear-ing Officer, that these threats clearly warrant thesetting aside of the election and the directing of asecond election.ORDERIt is hereby ordered that the election conductedherein on April 27, 1979, among the employees ofUnited Broadcasting Company of New York, Inc.,at its Carlstadt, New Jersey, location be, and ithereby is, set aside.[Direction of Second Election and Excelsior foot-note omitted from publication.]3 Slandard Knitting lill, Inc, 172 NLRB 1122 (1968)